EXHIBIT 10.5
 
Execution Copy
 


SEVERANCE AGREEMENT
This Agreement, effective as of September 9, 2019 (the “Effective Date”), is
made by and between Spectrum Brands Holdings, Inc. (“Spectrum”), a Delaware
corporation and Rebeckah Long (the “Executive”).  For purposes of this
Agreement, the “Company” refers to all of the business and activities of
Spectrum and any incorporated or unincorporated current or former affiliates,
subsidiaries, parents of Spectrum.
Whereas, the parties acknowledge that during the course of the Executive’s
employment with Spectrum, the Executive has been and will be privy to important
confidential and proprietary information of the Company, be introduced by the
Company to the Company’s clients, vendors, and suppliers, and will develop
substantial skills and knowledge related to the Company’s business and industry,
which skills and knowledge would be of substantial value to the Company and the
Company’s competitors;
Whereas, the Company will be relying on the Executive to develop and maintain
valuable customer, vendor, supplier, and employee relationships;
Whereas, the Company’s confidential information, business practices, trade
secrets, and customer information are essential assets to its business; and
Whereas, subject to the terms and conditions of this Agreement, Spectrum wishes
to retain the employment of the Executive and provide the Executive with the
opportunity to obtain certain severance and other benefits provided herein, and
to limit the ability of the Executive to take certain actions outlined herein,
including to compete, solicit certain customers or employees, make disparaging
comments, or disclose confidential information.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below:
CONSIDERATION
The Executive’s continued employment with Spectrum and the Executive’s promotion
to the position of Senior Vice President, Global Human Resources (“SVP, Global
HR”) is expressly conditioned upon the agreement by the Executive to the terms
and conditions of such employment as contained in this Agreement.  In addition,
Executive agrees to serve without additional compensation as the SVP, Global HR
and or as an officer or director of any other subsidiaries or affiliates of
Spectrum, as reasonably requested by Spectrum.


In consideration of the promises contained within this Agreement (promises that
include benefits to which the Executive would not otherwise be entitled or
receive), the Executive’s continued employment in good standing with Spectrum in
the Executive’s new role as SVP, Global HR of Spectrum, the payment of $50.00,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Spectrum and the Executive hereby agree as
follows.
1

--------------------------------------------------------------------------------

UNDERTAKINGS
Now therefore, the parties agree:

1.
Term of Agreement.

1.1
The term of this Agreement shall commence on the date hereof and shall continue
in effect for a period of one year from the Effective Date.  The initial term
shall thereafter be automatically extended for successive one-year periods
unless otherwise terminated in accordance with this Agreement (such initial term
together with any extensions thereof, the “Term”).  Notwithstanding the
Agreement’s Term or any other provisions of this Agreement, nothing in herein is
intended to modify the Executive’s “At-Will” employment status, as set forth in
Section 4 herein.

1.2
The Executive acknowledges that this is the only agreement providing for
severance payments and/or benefits that may be due to the Executive upon the
separation of the Executive’s employment with Spectrum.

2.
Severance Payments.

2.1
If the Executive’s employment is: (a) terminated during the Term by Spectrum
without Cause (as defined below) or due to death or Disability (as defined
below); and (b) the Executive (or in the event of death or Disability, the
Executive's estate, heirs, or administrator, as applicable) executes a
separation agreement in form and content agreeable to Spectrum and with a full
release of claims in favor of the Company, which becomes irrevocable within
fifty-five (55) days after the Executive’s termination (or such longer
applicable time period if required by applicable law), then Spectrum shall pay
the Executive the amounts, and provide the Executive the benefits, described in
Section 2.2 (the “Severance Period”) and Section 2.3 (the “Severance Payments”)
for the duration of the Severance Period (as defined in Section 2.2 below).  For
the avoidance of doubt, if the Executive fails to execute the separation
agreement in a timely manner so as to permit any revocation period to expire
prior to the end of the applicable fifty-five (55) day period (or such longer
applicable time period if required by applicable law), or timely revokes
acceptance of the separation agreement following its execution, the Executive
shall not be entitled to any benefits under this Agreement (including, but not
limited to, Sections 2.3(a) or 2.3(b)). For the avoidance of doubt, any decision
by Spectrum not to renew the Term of this Agreement that results in the
Executive’s separation shall be deemed a termination without Cause as of the
expiration of the Term for all purposes of this Agreement, unless the failure to
renew is because of Executive’s refusal to renew or because a termination has
occurred prior to the expiration of the Term.

2.2
The “Severance Period” shall be: (a) twenty-six (26) weeks in the event the
Executive’s total employment with Spectrum or its subsidiaries is between zero
(0) and twelve (12) months; (b) thirty-two (32) weeks in the event the
Executive’s total employment with Spectrum or its subsidiaries is longer than
twelve (12) months but less than three (3) years; (c) forty (40) weeks in the
event the Executive’s total employment with Spectrum or its subsidiaries is
longer than three (3) but less than six (6) years; and (d) fifty-two (52) weeks
in the event the Executive’s total employment with Spectrum or

2

--------------------------------------------------------------------------------

its subsidiaries is longer than six (6) years.  By way of example, if the
Executive’s total employment with Spectrum or its subsidiaries at the time of
the Executive’s termination is eighteen (18) months, the Executive will be
entitled to thirty-two (32) weeks of Severance Payment.  Alternatively, if the
Executive’s total employment with Spectrum or its subsidiaries at the time of
the Executive’s termination is eight (8) years, the Executive will be entitled
to fifty-two (52) weeks of Severance Payment.

2.3 (a)
To the extent owed pursuant to this Agreement, following a termination pursuant
to Section 2.1, Spectrum shall pay, during the Severance Period, to the
Executive as severance an amount in cash equal to the sum of 100% of the
Executive’s weekly base salary in effect at the time such termination occurs for
each week of the Severance Period, subject to required witholdings and
deductions, to be paid in accordance with Spectrum’s regular payroll process and
schedule. Severance payments pursuant to this Section 2.3(a) shall cease
immediately upon the discovery by the Company of the Executive’s breach of the
covenants contained in Sections 5, 6 or 7 hereof.

(b)
To the extent owed pursuant to this Agreement, following a termination pursuant
to Section 2.1, and during the Severance Period (this period may end earlier if
the Executive obtains or has the opportunity to participate in individual or
family coverage through another employer), Spectrum shall arrange to provide the
Executive and, to the extent applicable, the Executive’s dependents, subsidized
health insurance benefits under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) as described below. The Executive’s right to subsidized
COBRA is contingent on the Executive being eligible for and timely electing
COBRA coverage, and subject to the conditions that: (i) the Executive shall be
responsible for immediately notifying Spectrum if the Executive obtains or has
the opportunity to participate in individual or family coverage through another
employer during the Severance Period, (ii) the Executive will be responsible for
the entire COBRA premium amount after the end of the Severance Period; and (iii)
if the Executive declines COBRA coverage, then Spectrum will not make any
alternative payment to the Executive in lieu of paying for COBRA premiums. 
During the Severance Period, Spectrum agrees that Spectrum shall pay for the
employer portion of providing such healthcare coverage, and the Executive shall
pay the employee portion of providing such healthcare coverage that is
substantially similar to other employees of the same level as the Executive. 
Health benefit contributions pursuant to this Section 2.3(b) shall cease
immediately upon the discovery by the Company of the Executive’s breach of the
covenants contained in Sections 5, 6 or 7 hereof.

(c)
Notwithstanding the foregoing, if any payment or benefit in accordance with this
Agreement is reasonably determined by either party to be subject, for any
reason, to a material risk of additional tax under section 409A of the Internal
Revenue Code of 1986, as amended, then payment will be suspended until the
parties can agree, in good faith, on provisions to avoid such risk without
materially changing the economic value of this Agreement to either party.

3

--------------------------------------------------------------------------------

2.4
Notwithstanding anything else herein to the contrary, the Executive will not be
eligible to receive any Severance Payments if the Executive: (a) is terminated
by Spectrum for Cause (as defined below); (b) resigns for any reason; (c) fails
(or in the event of death or Disability, the Executive's estate, heirs or
administrator, as applicable, fail) to execute the separation agreement with a
release of claims in form and content agreeable to Spectrum within fifty-five
(55) days after the Executive’s separation (or such longer applicable time
period if required by applicable law); or (d) as reasonably determined by
Spectrum, breaches the covenants contained in Sections 5, 6 or 7 hereof.

2.5
Notwithstanding anything else herein to the contrary, in the event that the
Executive executes a separation agreement that becomes effective according to
its terms, and if the Company, during the two-year period after the separation
agreement’s effective date (as defined in the applicable separation agreement),
acquires evidence that: (i) the Executive has failed to abide by the Executive’s
continuing obligations under Sections 5, 6 or 7 hereof; or (ii) a “Cause”
condition existed prior to the Executive’s termination date that, had the
Company been fully aware of such condition, would have resulted in the
termination of the Executive’s employment for Cause pursuant to this Agreement,
then, upon written notice from the Company to the Executive, in addition to any
and all rights that the Company shall have under contract or law, the Executive
shall promptly return all severance or benefit payments with the exception of
$1,000, which the Executive agrees shall remain the consideration for the
Executive’s release of claims pursuant to the applicable separation agreement.

3.
Termination Procedures. During the Term, any purported termination of the
Executive’s employment by Spectrum (other than by reason of death of the
Executive, which shall not require notice by Spectrum) shall be communicated by
written notice of termination from one party to the other in accordance with
Section 8 hereof.  The notice of termination shall indicate the specific
termination provision in this Agreement relied upon.

4.
At-Will Employment. Employment of Executive by Spectrum is “At-Will.”  This
means that either the Executive or Spectrum may terminate the employment
relationship at any time and for any reason or no reason at all; provided,
however, that the Executive shall be required to give Spectrum at least ninety
(90) days’ advance written notice of any resignation of the Executive’s
employment, hereunder. Notwithstanding anything else herein to the contrary,
Spectrum may, within its sole authority and discretion, accelerate the
Executive’s resignation date such that it is less than the ninety (90) notice
period.  Notwithstanding anything else herein to the contrary, the Executive’s
employment shall automatically terminate upon the Executive’s death or
Disability.  No written or oral statements from employees, managers, or other
executives of the Company can modify the At-Will employment relationship.  Only
a written document executed by the Executive and the CEO or General Counsel of
the Company may modify the At-Will employment relationship.

5.
Covenant Not to Compete and Non-Solicitation Covenant.

5.1
Executive agrees that during the Non-Competition Period (as defined below),
Executive will not, directly or indirectly, in any capacity, either separately,
jointly or in association with others, as an officer, director, consultant,
agent, employee, owner, principal, partner or stockholder of any business, or in
any other capacity,  provide

4

--------------------------------------------------------------------------------

services of the same or similar kind or nature that Executive provides to the
Company to, or have a financial interest in (excepting only the ownership of not
more than 1% of the outstanding securities of any class listed on an exchange or
the Nasdaq Stock Market), any competitor of the Company (which means any person
or organization that is in the business of or makes money from designing,
developing, or selling products or services similar and competitive to those
products and services developed, designed or sold by the Company).  The
“Non-Competition Period” is the period of Executive’s employment hereunder plus
a period of 12 months immediately thereafter.  In recognition, acknowledgement
and agreement that the Company’s business and operations extend throughout North
America, Latin America, the European Union, Asia and any other worldwide
location in which the Company does business, the parties agree that the
geographic scope of this covenant not to compete shall extend to North America,
Latin America, the European Union, Asia and any other worldwide location in
which the Company does business; provided, that in the event that the geographic
scope of North America, Latin America, the European Union, Asia and any other
worldwide location in which the Company does business is found to be overly
broad by a final, non-appealable judgment of a court of competent jurisdiction,
the geographic scope shall extend to North America; provided, further that in
the event that the geographic scope of North America is found to be overly broad
by a final, non-appealable judgment of a court of competent jurisdiction, the
geographic scope shall extend to the United States of America.

5.2
Without limiting the generality of Section 5.1 above, Executive further agrees
that during the Non-Competition Period, Executive will not, directly or
indirectly, in any capacity, either separately, jointly or in association with
others, solicit divert, take away, or attempt to solicit, divert, or take away
or otherwise contact any of the Company’s customers, vendors, or suppliers with
whom Executive had contact, responsibility for, or had acquired confidential
information about by virtue of her employment with the Company at any time
during her employment, if such contact is for the general purpose of competing
with the Company or interfering with the Company’s operations during the
Non-Competition Period.

5.3
Executive agrees that during the Non-Competition Period, Executive shall not (i)
contact in order to induce, solicit or encourage any person to leave the
Company’s employ and (ii) hire any person who is an employee or consultant under
contract with the Company or who was an employee or consultant during the twelve
(12) month period preceding such activity, and about whom Executive had material
personal contact with, supervised or managed, or otherwise acquired confidential
information about that would assist in the recruitment or solicitation of such
individual during the twelve (12) month period preceding such activity, without
the Company’s written consent.  Nothing in this paragraph is meant to prohibit
an employee of the Company that is not a party to this Agreement from becoming
employed by another organization or person.

5.4
The Non-Competition Period shall be tolled by and automatically extended by the
length of a breach by Executive, to the extent permitted by law.

5

--------------------------------------------------------------------------------

5.5
Executive hereby agrees not to defame or disparage the Company or its current or
former officers, directors, members or employees.  Executive hereby agrees to
cooperate with the Company, upon reasonable request, in refuting any defamatory
or disparaging remarks by any third party made in respect of the Company or its
current or former directors, members, officers or employees.

6.
Secret Processes, Confidential Information and Trade Secrets.

6.1
Executive agrees to hold in strict confidence and, except as the Company may
authorize or direct, not disclose to any person or use (except in the
performance of her services hereunder) any confidential information or materials
received by Executive from the Company and any confidential information or
materials of other parties received by Executive in connection with the
performance of her duties hereunder.  For purposes of this Section 6.1,
confidential information or materials shall include existing and potential
customer or vendor information, existing and potential supplier information,
product information, design and construction information, pricing and
profitability information, financial information, sales and marketing strategies
and techniques, know-how and negative know-how, product developments,
inventions, technical data, ideas, forecasting reports, marketing techniques and
materials, cost information, margin information, information regarding the
Company’s interactions with third parties, governmental entities and personnel,
personnel data, employee compensation, salary, and benefits, performance
reviews, and business plans, ideas or practices.  Confidential information or
materials shall not include any information that has entered or enters the
public domain through no fault of Executive, was already in Executive’s
possession or was available to Executive in a non-confidential basis before
disclosure, is independently developed by Executive without using the
confidential information or materials or the Company's resources, or is based on
Executive’s general knowledge or skills.  As to confidential information or
materials that constitute a trade secret, the restrictions in this paragraph
shall last for as long as the item qualifies as a trade secret under federal or
state law.  The restriction on Executive’s use or disclosure of the confidential
information or materials that do not constitute a trade secret shall remain in
force during Executive’s employment hereunder and until the earlier of (x) a
period of five (5) years thereafter or (y) such information is of general
knowledge in the industry through no fault of Executive or any agent of
Executive.  Executive also agrees to return to the Company promptly upon its
request any Company information or materials in Executive’s possession or under
Executive’s control.  This Section 6.1 is not intended to preclude Executive
from being gainfully employed by another entity, organization, association or
person, or from being gainfully self-employed. Rather, it is intended to
prohibit Executive from using the Company’s confidential information or
materials in any subsequent employment or employment undertaken that is not for
the benefit of the Company during the identified period.

6.2
Executive will promptly disclose to the Company and to no other person, firm or
entity all inventions, discoveries, improvements, trade secrets, formulas,
techniques, processes, know-how and similar matters, whether or not patentable
and whether or not reduced to practice, which are conceived or learned by
Executive during the

6

--------------------------------------------------------------------------------

period of Executive’s employment with the Spectrum, either alone or with others,
which relate to or result from the actual or anticipated business or research of
the Company or which result, to any extent, from Executive’s use of the
Company’s premises or property (collectively called the “Inventions”). 
Executive acknowledges and agrees that all the Inventions shall be the sole
property of the Company, and Executive hereby assigns to the Company all of
Executive’s rights and interests in and to all of the Inventions, it being
acknowledged and agreed by Executive that all the Inventions are works made for
hire.  The Company shall be the sole owner of all domestic and foreign rights
and interests in the Inventions.  Executive agrees to assist the Company, at the
Company’s expense, to obtain, maintain, and, from time to time, enforce patents
and copyrights on the Inventions, which assistance shall include Executive’s
execution of any such instruments or the performance of any such acts as may be
reasonably requested by the Company to perfect the Company's ownership of all
legally protectable rights in any Inventions.  To the extent that any such
rights or interests cannot be assigned under applicable law, and to the extent
allowed by applicable law, Executive hereby waives such rights and consents to
any action of the Company that otherwise would violate such rights in the
absence of such waiver or consent.  For the avoidance of doubt, nothing in this
paragraph requires Executive to assign or offer to assign to the Company any
invention that Executive developed entirely on Executive’s own time without
using the Company's equipment, supplies, facilities or trade secret information
except for those inventions that either: (1) relate at the time of conception or
reduction to practice of the invention to the Company’s business, or actual or
demonstrably anticipated research or development of the Company; or (2) result
from any work performed by Executive for the Company.

6.3
[Reserved].

6.4
Nothing in this Section 6 diminishes or limits any protection granted by law to
trade secrets or relieves Executive of any duty not to disclose, use or
misappropriate any information that is a trade secret for as long as such
information remains a trade secret.

6.5
Notwithstanding any provision in this Agreement or any agreements on
confidentiality, trade secrets or inventions, employment or severance
agreements, or any other agreement that Executive may have entered into with the
Company or any subsidiaries or affiliates thereof on or prior to the date hereof
(collectively, the “Confidentiality Agreements”), nothing contained in any of
the Confidentiality Agreements shall (i) prohibit Executive from cooperating
with or reporting to the staff of the Securities and Exchange Commission (“SEC”)
possible violations of any law or regulation of the SEC, (ii) prohibit Executive
from cooperating with or making other disclosures to the staff of the SEC that
are protected under the whistleblower provisions of any federal securities laws
or regulations or (iii) limit Executive’s right to receive an award for
information provided to the SEC staff in accordance with the foregoing.  In
addition, Executive shall not be prohibited from cooperating with or reporting
to any government agency, including the National Labor Relations Board, the
Department of Labor, or the Equal Employment Opportunity Commission or any other
federal, state or local agency or authority.  Executive does not need the prior

7

--------------------------------------------------------------------------------

authorizations of the Company to engage in such cooperation, reports,
communications or disclosures and Executive is not required to notify the
Company if she engages in any such cooperation, reports, communications or
disclosures

 
 
 
 
 
6.6
Nothing in this Agreement (or any prior agreement on confidentiality to which
Executive may be subject) diminishes or limits any protection granted by law to
trade secrets or relieves Executive of any duty not to disclose, use, or
misappropriate any information that is a trade secret, for as long as such
information remains a trade secret.  Additionally, nothing in this Agreement (or
any prior agreement on confidentiality to which Executive may be subject) is
intended to discourage Executive from reporting any theft of trade secrets to
the appropriate government official pursuant to the Defend Trade Secrets Act of
2016 (“DTSA”) or other applicable state or federal law.  Additionally, under the
DTSA, a trade secret may be disclosed to report a suspected violation of law
and/or in an anti-retaliation lawsuit, as follows:

(a)
An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that:  (A) is
made (1) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (2) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

(b)
An individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual: (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order. Nothing
in this Agreement (or any prior agreement on confidentiality to which Executive
may be subject) shall limit, curtail or diminish the Company’s statutory rights
under the DTSA, any applicable state law regarding trade secrets or common law.

6.7
The sections and subsections in Sections 5, 6 and 7 of this Agreement shall be
considered separate and independent from each other and any other sections
and/or subsections of this Agreement.  No invalidity of any one of those
provisions shall affect any other section or provision of this Agreement, and,
as such, the remaining provisions will remain in full force and effect.  Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.  If any court of competent jurisdiction holds the geographic,
business, or temporal scope of any non-competition, non-solicitation, or
confidentiality provision  in this Agreement to be invalid or unenforceable,
then such restrictive covenant will be construed as a series of parallel
restrictive covenants and the geographic, business, or temporal scope of such
restrictive covenant will be deemed modified (including by application of any
"blue pencil" doctrine under applicable law) to the minimum extent necessary to
render such restrictive covenant valid and enforceable.

8

--------------------------------------------------------------------------------

7.
Company Property. Upon the Executive’s termination of employment, or upon the
Spectrum’s written request, the Executive shall return any property of the
Company, and shall also provide the Executive’s iPad, iPhone and/or personal
computer/tablet/phone to the Company’s IT department for removal of any
information of the Company.  This Company property includes, whether in paper or
electronic form, all files, data, memoranda, documents, records, notes,
drawings, manuals, credit cards, keys and key cards, computers, laptops, iPads,
personal digital assistants, cellular telephones, iPhones, Blackberry devices or
similar instruments, other equipment of any sort, badges, vehicles, and any
other property of the Company.  In addition, the Executive agrees to provide any
and all access codes or passwords necessary to gain access to any computer,
program or other equipment that belongs to the Company or is maintained by the
Company or on Company property.  Further, the Executive acknowledges an
obligation and agrees not to destroy, delete or disable any Company property,
including items, files and materials on computers and laptops. Nothing in this
Agreement or elsewhere shall prevent the Executive from retaining her desk
calendars, address book and rolodex, but not the contact information of any
customers, vendors, suppliers, or referral sources of the Company.

8.
Notices. All notices or other communications hereunder shall be in writing and
shall be deemed to have been duly given (a) when delivered personally, (b) upon
confirmation of receipt when such notice or other communication is sent by
facsimile or telex, (c) one (1) business day after delivery to an overnight
delivery courier, or (d) on the fifth (5th) calendar day following the date of
deposit in the United States mail if sent first class, postage prepaid, by
registered or certified mail.  The addresses for such notices shall be as
follows:

(a)          For notices and communications to the Company:
Spectrum Brands Holdings, Inc.
3001 Deming Way
Middleton, Wisconsin 53562
Facsimile:  (608) 278-6363
Attention: General Counsel


(b)          For notices and communications to Executive: at the address set
forth in the records of the Company, as updated at the request of Executive from
time to time.
Any party hereto may, by notice to the other, change its address for receipt of
notices hereunder.

9.
Section 409A.

9.1
This Agreement is intended to satisfy the requirements of Section 409A of the
Code (“Section 409A”) with respect to amounts, if any, subject thereto and shall
be interpreted and construed and shall be performed by the parties consistent
with such intent.  This Agreement may be amended at any time, without the
consent of Executive, to avoid the application of Section 409A in a particular
circumstance or to satisfy any of the requirements under Section 409A. 
Notwithstanding the foregoing, Executive shall be solely responsible and liable
for the satisfaction of all

9

--------------------------------------------------------------------------------

taxes and penalties that may be imposed on or for the account of Executive in
connection with payments and benefits provided in accordance with the terms of
this Agreement (including any taxes and penalties under Section 409A of the
Code), and the Company shall not have any obligation to indemnify or otherwise
hold Executive (or any beneficiary) harmless from any or all of such taxes or
penalties.

9.2
Notwithstanding anything in this Agreement to the contrary, the following
special rule shall apply, if and to the extent required by Section 409A, in the
event that (i) Executive is deemed to be a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i), (ii) amounts or benefits under this
Agreement or any other program, plan or arrangement of the Company or a
controlled group affiliate thereof are due or payable on account of “separation
from service” within the meaning of Treasury Regulations Section 1.409A-1(h) and
(iii) Executive is employed by a public company or a controlled group affiliate
thereof:  no payments hereunder that are “deferred compensation” subject to
Section 409A shall be made to Executive prior to the date that is six (6) months
after the date of Executive’s separation from service or, if earlier,
Executive’s date of death; following any applicable six (6) month delay, all
such delayed payments will be paid in a single lump sum on the earliest
permissible payment date.

9.3
Any payment or benefit due upon a termination of Executive’s employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
be paid or provided to Executive only upon a “separation from service,” as
defined in Treas. Reg. § 1.409A-1(h).  Each payment made under this Agreement
shall be deemed to be a separate payment for purposes of Section 409A.  Amounts
payable under this Agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9)
(“separation pay plans,” including the exception under subparagraph (iii)) and
other applicable provisions of Treasury Regulation § 1.409A-1 through A-6.

9.4
Notwithstanding anything to the contrary in Agreement, any payment or benefit
under this Agreement or otherwise that is exempt from Section 409A pursuant to
Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to certain
reimbursements and in-kind benefits) shall be paid or provided to Executive only
to the extent that the expenses are not incurred, or the benefits are not
provided, beyond the last day of the second calendar year following  the
calendar year in which Executive’s “separation from service” occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which Executive’s
“separation from service” occurs.  To the extent any indemnification payment,
expense reimbursement, or the provision of any in-kind benefit is determined to
be subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such indemnification payment or expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the indemnification payment or provision of in-kind benefits or
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and

10

--------------------------------------------------------------------------------

in no event shall any indemnification payment or expenses be reimbursed after
the last day of the calendar year following the calendar year in which Executive
incurred such indemnification payment or expenses, and in no event shall any
right to indemnification payment or reimbursement or the provision of any
in-kind benefit be subject to liquidation or exchange for another benefit. Each
installment or amount separately payable under Section 2 shall be treated as a
separate payment for purposes of Section 409A.

10.
General.

10.1
Dispute Resolution.  In the event of any dispute or claim relating to or arising
out of this Agreement, including without limitation, any claims of breach of
contract or unlawful employment discrimination, other than relating to Sections
5, 6 or 7 of this Agreement or otherwise prohibited by law (collectively
“Disputes”), such Disputes will be resolved by binding arbitration conducted by
the American Arbitration Association (“AAA”) in Madison, Wisconsin, in
accordance with the AAA’s National Rules for the Resolution of Employment
Disputes.  Except as provided otherwise below in this Section 10.1, each party
shall be responsible for its own attorney’s fees and other costs incurred in any
such arbitration proceeding; provided that each party shall pay fifty percent
(50%) of the cost of the arbitration.  The parties mutually agree that the
arbitrator shall have no authority to award punitive or exemplary damages to the
prevailing party.  Within 20 days of the conclusion of the arbitration hearing,
the arbitrator shall prepare written findings of fact and conclusions of law. 
Any arbitration costs and expenses that are unique to arbitration or are in
excess of the costs of filing the same claim in a court of competent
jurisdiction shall be borne by the Company.  THE PARTIES EXPRESSLY WAIVE THEIR
RIGHT TO A JURY TRIAL.

10.2
Claims under Section 5, 6 or 7.  With respect to any controversy, claim or
dispute under Section 5, 6 or 7 of this Agreement, the parties each hereby
irrevocably submits to the exclusive jurisdiction of any court of the United
States located in the State of Delaware or in a State Court in Delaware.  Except
as otherwise specifically provided in this Agreement, the parties undertake not
to commence any suit, action or proceeding based on any dispute between them
that arises out of or relates to Section 5, 6 or 7 of Agreement in a forum other
than a forum described in this Section 10.2; provided, however, that nothing
herein shall preclude either party from bringing any suit, action or proceeding
in any other court for the purposes of enforcing the provisions of this Sections
10.1 or 10.2 or enforcing any judgment obtained by the Company.  The agreement
of the parties to the forum described in this Section 10.2 is independent of the
law that may be applied in any suit, action, or proceeding, and the parties
agree to such forum even if such forum may under applicable law choose to apply
non-forum law.  The parties waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter have to personal jurisdiction or
to the laying of venue of any such suit, action or proceeding brought in an
applicable court described in this Section 10.2, and the parties agree that they
shall not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court.  The parties agree that, to the
fullest extent

11

--------------------------------------------------------------------------------

permitted by applicable law, a final and non-appealable judgment in any suit,
action or proceeding brought in any applicable court described in Section 10
shall be conclusive and binding upon the parties and may be enforced in any
other jurisdiction.

10.3
Waiver of Jury Trial; Service.  THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY
RIGHT TO A JURY TRIAL.  Each of the parties hereto agrees that this Agreement
involves at least $100,000 and that this Agreement has been entered into in
express reliance on Section 2708 of Title 6 of the Delaware Code.  Each of the
parties hereto irrevocably and unconditionally agree that service of process may
be made on such party by mailing copies of such process to such party at such
party’s address as specified in Section 8 that service made pursuant to the
foregoing shall, to the fullest extent permitted by applicable law, have the
same legal force and effect as if served upon such party personally within the
State of Delaware.

10.4
Governing Law.  All matters relating to the interpretation, construction,
application, validity, and enforcement of this Agreement will be governed by the
laws of the State of Delaware without giving effect to any choice or conflict of
law provision or rule, whether of the State of Delaware or any other
jurisdiction, that would cause the application of laws of any jurisdiction other
than the State of Delaware.

10.5
Amendment; Waiver.  This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument executed by all of the parties hereto or, in the case of a
waiver, by the party waiving compliance.  The failure of any party at any time
or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same.  No waiver by any party of
the breach of any term or covenant contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.

10.6
Successors and Assigns.  This Agreement shall be binding upon Executive, without
regard to the duration of her employment by the Company or reasons for the
cessation of such employment, and inure to the benefit of her administrators,
executors, heirs and assigns, although the obligations of Executive are personal
and may be performed only by her.  This Agreement shall also be binding upon and
inure to the benefit of Spectrum and its subsidiaries, successors and assigns,
including any corporation with which or into which Spectrum or its successors
may be merged or which may succeed to their assets or business.

10.7
Entire Agreement.  This Agreement and the schedule hereto constitute the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior negotiations, discussions, writings and agreements
between them with respect to the subject matter hereof.

12

--------------------------------------------------------------------------------

10.8
Counterparts.  This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.  Signatures delivered by facsimile (including by “pdf”) shall
be deemed effective for all purposes.

10.9
Mitigation.  In no event shall Executive be obligated to seek other employment
by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement.

10.10
Equitable Relief.  Executive expressly agrees that breach of any provision of
Sections 5, 6 or 7 of this Agreement would result in irreparable injuries to the
Company, that the remedy at law for any such breach will be inadequate and that
upon breach of such provisions, the Company, in addition to all other available
remedies, shall be entitled as a matter of right to injunctive relief in any
court of competent jurisdiction without the necessity of posting bond or proving
the actual damage to the Company.  If the Company or one of its affiliates shall
institute any action or proceeding to enforce any such restrictive covenant,
Executive hereby waives the claim or defense that the Company or such affiliate
has an adequate remedy at law and agrees not to assert in any such action or
proceeding the claim or defense that the Company has an adequate remedy at law. 
The foregoing shall not prejudice the Company’s right to seek any other relief
to which it may be entitled.

10.11
Severability.  Sections 5.1, 5.2, 5.3, 5.4, 5.4, 6.1, 6.2, 6.7, 7, 10.1, 10.2,
10.3, 10.4, and 10.13 of this Agreement shall be considered separate and
independent from the other sections of this Agreement and no invalidity of any
one of those sections shall affect any other section or provision of this
Agreement.  However, because it is expressly acknowledged that the pay and
benefits provided under this Agreement are provided, at least in part, as
consideration for the obligations imposed upon Executive under the sections and
subsections in 5.1, 5.2, 5.3, 5.4, 5.4, 6.1, 6.2, 6.7, 7, 10.1, 10.2, 10.3,
10.4, and 10.13, should (x) Executive challenge those obligations or (y) any
court of competent jurisdiction determine that any of the provisions under these
Sections is unlawful or unenforceable, such that Executive need not honor those
provisions and the Executive does not honor those provisions, in each such case
then Executive shall not receive the pay and benefits, provided for in this
Agreement following termination (or if she has already received severance pay or
benefits, Executive shall be required to repay such severance pay and benefits,
with the exception of $1,000 that will be deemed consideration for the
post-termination release of claims, to the Company within ten (10) calendar days
of written demand by the Company) if otherwise available to Executive,
irrespective of the reason for the end of Executive’s employment.  Except as set
forth in the preceding two sentences, if any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of this Agreement which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable.

10.12
Construction.  The parties acknowledge and agree that each party has reviewed
and negotiated the terms and provisions of this Agreement and has had the
opportunity to

13

--------------------------------------------------------------------------------

contribute to its revision.  Accordingly, the rule of construction to the effect
that ambiguities are resolved against the drafting party shall not be employed
in the interpretation of this Agreement.  Rather, the terms of this Agreement
shall be construed fairly as to both parties and not in favor or against either
party. All degermation and actions permitted to be taken under this Agreement by
or on behalf of the Company (including by any represenatives of the Company
and/or the board of directors of the Company or any committee thereof) may be
taken in the sole discretion of the Company and/or such represenatives of the
Company and/or the board of directors of the Company or any committee thereof.

10.13
Cooperation.  Executive agrees to cooperate with the Company, during the Term
and for the six (6) years immediately thereafter, by being reasonably available
to testify on behalf of the Company in any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative, and to assist the Company, in
any such action, suit or proceeding, by providing information and meeting and
consulting at mutually agreeable times and places with the Company or its
representatives or counsel, as reasonably requested; provided that such
obligation to cooperate does not unreasonably interfere with Executive’s
business or personal affairs.  The Company agrees to reimburse Executive for all
reasonable expenses incurred by Executive in connection with her provision of
testimony or assistance or other cooperation contemplated by this Section.

10.14
Tax Withholding.  The Company may withhold from any amounts payable to Executive
hereunder all federal, state, city, foreign or other taxes that the Company may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation (it being understood that Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

10.15
Headings.  The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

10.16
Representations of Executive.  Executive represents, warrants and covenants that
as of the date hereof and as of the date Executive commences employment with the
Company:  (i) Executive has the full right, authority and capacity to enter into
this Agreement and perform Executive’s obligations hereunder, (ii) Executive is
not bound by any agreement that conflicts with or prevents or restricts the full
performance of Executive’s duties and obligations to the Company hereunder
during or after the Term and (iii) the execution and delivery of this Agreement
shall not result in any breach or violation of, or a default under, any existing
obligation, commitment or agreement to which Executive is subject.

10.17
Clawback.  The Executive acknowledges that to the extent required by applicable
law (including without limitation Section 304 of the Sarbanes Oxley Act and
Section 954 of the Dodd Frank Act) or by applicable award agreement, the Bonus
and other incentive compensation shall be subject to any required clawback,
forfeiture, recoupment or similar requirement.

14

--------------------------------------------------------------------------------

10.18
Execution of Other Documents. Upon termination of Executive’s employment with
the Company, unless the Company requests otherwise, Executive shall be deemed to
have resigned, effective immediately, from all positions, offices,
directorships, memberships, and other positions she held with the Company, and
Executive shall execute any documents reasonably required to effectuate the
foregoing.  Executive’s prompt execution of such documents shall be a condition
precedent to the receipt of severance benefits as set forth in this Agreement
and failure to do so shall result in a termination for Cause.

10.19
Definitions. For purposes of this Agreement, the following terms shall have the
meanings indicated below:

 
(a)
“Cause” for termination by Spectrum of the Executive’s employment shall mean:
(i) the commission by the Executive of any theft, fraud, embezzlement or other
material act of disloyalty or dishonesty with respect to the Company (including
the unauthorized disclosure of confidential or proprietary information of the
Company); (ii) the Executive’s conviction of, or plea of guilty or nolo
contendere to, a felony or other crime of moral turpitude, disloyalty, or
dishonesty; (iii) the Executive’s willful misconduct or gross neglect in the
performance of the Executive’s job duties and responsibilities to the Company;
(iv) the willful or intentional failure or refusal by the Executive to follow
the written and specific, reasonable and lawful directives of the Executive’s
supervisor or the Company’s senior management team, which failure or refusal to
perform (to the extent curable) is not completely cured to the Company’s
reasonable satisfaction within 15 days after receipt of a written notice from
the Company detailing such failure or refusal to perform, provided that in no
event shall the Company be required to provide more than one such notice or cure
period (to the extent a cure period is applicable) within any 12 month period;
(v) the failure or refusal by the Executive to perform the Executive’s duties
and responsibilities to the Company or any of its affiliates, which failure or
refusal to perform (to the extent curable) is not completely cured to the
Company’s reasonable satisfaction within 15 days after receipt of a written
notice from the Company detailing such failure or refusal to perform, provided
that in no event shall the Company be required to provide more than one such
notice or cure period (to the extent a cure period is applicable) within any 12
month period; (vi) the Executive’s breach of any of the terms of this Agreement
any other agreement between the Executive and the Company, or any Company
policy, which breach (to the extent curable) is not cured to the Company’s
reasonable satisfaction within 15 days after receipt of a written notice from
the Company to the Executive of such breach, provided that in no event shall the
Company be required to provide more than one such notice or cure period (to the
extent a cure period is applicable) within any 12 month period; (vii) the
Executive engages in conduct that discriminates against or harasses any employee
or other person providing services to the Company on the basis of any protected
class such that it would harm the reputation of the Company or its affiliates if
the Executive was retained as an employee, as determined by the Company in good
faith after a reasonable inquiry; or (viii) the Executive engages in
intentional, reckless, or negligent conduct that has or is reasonably likely to
have an adverse effect on the Company’s business or reputation, as determined by
the Company in good faith.

15

--------------------------------------------------------------------------------

(b)
“Disability” has the same meaning as in the Company’s disability policy and
shall be deemed the reason for the termination by Spectrum of the Executive’s
employment, if, as a result of any illness, accident or any other physical or
mental incapacity, the Executive is unable to perform the essential functions,
duties and/or responsibilities of the Executive’s employment position, with or
without reasonable accommodation, for ninety (90) business days (consecutive or
non-consecutive) in any fiscal year, unless otherwise prohibited by applicable
law.

[Signature Page to Immediately Follow]
16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.





SPECTRUM BRANDS HOLDING, INC.                            
/s/ Ehsan Zargar
   
 
 
Name:
Ehsan Zargar    
 
 
Title:
Executive Vice President, General Counsel
& Corporate Secretary    
 
 


 
 

EXECUTIVE                            
By
/s/ Rebeckah Long    
 
 
Rebeckah Long
   
 
 
 
   
 
 



 

17

--------------------------------------------------------------------------------